Citation Nr: 0805464	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1970.  The record includes evidence of an additional, 
unverified period of Reserve or National Guard service.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran 
developed bilateral hearing loss and tinnitus as a result of 
inservice acoustic trauma. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, hearing 
loss and tinnitus were incurred during service.  38 U.S.C.A. 
§§ 1110, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  It is requested that the veteran 
be afforded the benefit of the doubt.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability, and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disorder is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disorder was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v.  Brown, 
5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  

It is the veteran's primary contention that inservice 
acoustic trauma led to the postservice onset of hearing loss 
and tinnitus.  He has reported inservice duties that included 
exposure to loud noises on the flight line in the course of 
his work as a Medical Evacuation Coordinator for Vietnam War 
casualties flown into Clark Air Force Base in the 
Philippines.  Reportedly, ear protection devices were not 
used on the flight line or otherwise in service.

Service medical records, including a separation medical 
examination in August 1970, are negative for complaints or 
findings of hearing loss or tinnitus.  At separation, 
frequent bouts of ear infection during childhood were 
reported to have occurred; none since, no complications, and 
no sequelae.

Service department records reveal that this Air Force 
veteran's military occupational specialty was Medical 
Services Specialist; related civilian occupation was nurse 
practical.  As well, the veteran has credibly described 
inservice noise exposure.  He likewise has credibly offered 
an account of his past medical history entailing his initial 
ear-related complaints as well as the circumstances of his 
postservice employment noise exposure.  These involved 
recreational carpentry as well as work as a police officer, 
and minimal exposure to an acoustic environment such as he 
had experienced in service.  The veteran has reported wearing 
hearing protection on the police gun range and periodically 
while doing carpentry, candidly admitting he may not have 
worn such protection on all occasions.

Postservice medical data includes outpatient treatment 
records from July 1986 through June 1998, as well as a 
February 2005 private, certified audiologist's letter from 
B.H.C.  The latter document confirmed a diagnosis of high-
frequency bilateral sensorineural hearing loss.  B.H.C. 
stated that the diagnosis appears consistent with the 
veteran's history of noise exposure.  Analyzing the earliest 
audiogram of record for comparison purposes, from July 1986, 
she wrote that the veteran already had significant hearing 
loss bilaterally at that time, which, she opined, was greater 
than would have been expected for a 40-year-old man such as 
the appellant.  Moreover, she noted that since the 
aforementioned 1986 audiogram, the veteran's hearing loss has 
shifted a total of 55 decibels in the left ear and 85 
decibels in the right ear at 2,000, 3,000, and 4,000 Hz, 
opining that this, too, was significantly greater than one 
would expect from the aging process alone.

This audiologist was unable specifically to isolate noise 
exposure as the primary causative factor for the appellant's 
hearing loss or state when such noise exposure took place.  
Also, there is no evidence that she benefited from a review 
of the veteran's service personnel or service medical 
records.  She did, however, solicit the patient's own history 
of inservice noise exposure, which account by the veteran the 
Board finds is consistent with other evidence of record.  
Finally, the Board notes that the aforementioned July 1986 
workplace audiogram B.H.C. discussed does indeed present 
evidence of bilateral hearing loss meeting the criteria for 
impaired hearing as disability for VA purposes:  The auditory 
thresholds for both right and left ear hearing at 4,000 Hertz 
(Hz) were 55 and 45, respectively, at the time.  See 38 
C.F.R. § 3.385.

A VA audiology examination was performed in May 2005, with 
findings therefrom identifying hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.  Additionally, the veteran 
was diagnosed with constant tinnitus in both ears.  The 
audiologist concluded, however, that it did not appear likely 
that either hearing loss or tinnitus was related to military 
service.  The examiner agreed with B.H.C.'s opinion that the 
veteran's hearing in 1985 [sic] was not what would be 
expected of a 40-year-old man.  The VA examiner neglected, 
though, to address B.H.C.'s additional specific opinion that 
the veteran's hearing loss since that time was also 
significantly greater than one would have expected from the 
aging process alone.  He attributed the veteran's hearing 
loss to "some other [unnamed] etiological factor," and left 
it at that.

Upon reviewing this evidence, the Board finds after 
considering the nature of the veteran's service, and weighing 
the opinions of B.H.C. and the VA examiner, that the evidence 
is in equipoise as to whether the appellant's current hearing 
loss and tinnitus are causally related to his service.  A 
claim for VA benefits must be granted unless a preponderance 
of the evidence of record weighs against it.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Accordingly, resolving reasonable doubt 
in the veteran's favor, the Board concludes that bilateral 
hearing loss and bilateral tinnitus were incurred in service.  
Therefore, service connection for bilateral hearing loss and 
bilateral tinnitus is granted. 

The appeal is allowed.

As this decision is a complete grant of the benefits sought 
on appeal, a discussion of the Veterans Claims Assistance Act 
of 2000 and the effect it had on the veteran's claims is not 
needed.  



(CONTINUED ON NEXT PAGE)
ORDER

Service connection for hearing loss is granted.

Service connection for bilateral tinnitus is granted.


____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


